Citation Nr: 1014585	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left foot hallux 
limitus with degenerative joint disease.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


REMAND

The Veteran contends that service connection is warranted for 
his left foot disability because it resulted from wearing 
Army boots while in the Army National Guard.  He alleges that 
service connection is warranted for his left ankle disability 
because it developed as a result of an abnormal gait caused 
by his left foot disability.  He alleges that service 
connection is warranted for hypertension because it is 
related to the stress of his service in the Army National 
Guard.

The record reflects that the Veteran was a member of the Army 
National Guard from September 1990 to March 1996; however, no 
verification of any periods of active duty, active duty for 
training or inactive duty for training that the Veteran had 
while a member of the Army National Guard is of record.  
Therefore, the Board has determined that further development 
of the record is required before the Board decides this 
appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should 
undertake appropriate development to 
verify any periods of active duty, 
active duty for training, or 
inactive duty for training that the 
Veteran had while a member of the 
Army National Guard.  If necessary, 
the RO or the AMC should request the 
Veteran to submit any documentation 
in his possession showing any such 
service.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to 
include afford the Veteran 
appropriate VA examinations if 
indicated.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims 
based on a de novo review of the 
record.  If the benefits sought on 
appeal are not granted to the 
Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be issued, and the Veteran 
should be afforded the requisite 
opportunity to respond before the 
claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



